Myrick, J., dissenting:
As I understand the agreement made beeween the execu*550tors and Mrs. Dunne and James Francis Dunne (and the agreement was in writing and is in the transcript), it was in effect that the payment of thirty-five thousand dollars should be made so as to relieve the property of James Francis Dunne from any claim which Mrs. Dunne might have or make. Although the executors were parties to it, they had no power to bind the estate, and its legal effect was only for the benefit of James Francis, and he should have borne the burden of the payment. However, when the accounts were before the Probate Court for settlement, Mrs. Dunne consented to the settlement, which embraced the receipt by the executors of the thirty-five thousand dollars, and its payment to her; she therefore is estopped from now questioning it.
The younger son, Peter Joseph, being a minor at the time of the settlement of the account, is not concluded, and I think his petition and the evidence shows that the Court was fully justified in setting aside the settlement as to him. The Drder of the Court below in reopening the settlement of the recount was in terms limited to the interests of the petitioner, Peter. Joseph; Mrs. Dunne was not before the Court in her own right; her petition to reopen had been dismissed on her own motion.